  4:20-ap-01062 Doc#: 1 Filed: 10/05/20 Entered: 10/05/20 15:46:29 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

IN RE:         NENA N. RAY                                                   CASE NO. 20-13659
               DEBTOR                                                        CHAPTER 13



NENA N. RAY                                                                         PLAINTIFF

VS                               A.P. No. __________________

WELLS FARGO AUTO                                                                  DEFENDANT


                   COMPLAINT FOR TURNOVER, WILLFUL
        VIOLATION OF THE AUTOMATIC STAY, AND FOR ATTORNEY’S FEES

        Comes Plaintiff herein, by and through her attorney, Brian C. Wilson, and for her

Complaint for Turnover, Willful Violation of the Automatic Stay, and for Attorney’s Fees states

in support thereof as follows:

        1. That this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1334.

        2. That Plaintiff is the Debtor in this chapter 13 case which was filed on September 22,

2020.

        3. That Defendant is foreign corporation doing business in this state and under the laws

of the State of Arkansas.

        4. That Plaintiff listed a secured debt for a 2017 Toyota Camry on schedule D owed to

“Wells Fargo Dealer” and debtor proposed to pay the secured debt owed on this vehicle in the

amount of $24,592.33, payment in full, at 5.0% interest over the life of the chapter 13 plan.

        5. That Debtor’s bankruptcy plan was filed on September 22, 2020 and served on

Defendant pursuant to Rule 3015(d) of the Bankruptcy Code.




                                                 1
  4:20-ap-01062 Doc#: 1 Filed: 10/05/20 Entered: 10/05/20 15:46:29 Page 2 of 3




       6. That this vehicle is essential to Plaintiff’s successful completion of the chapter 13 plan

as her means of transportation necessary for her job.

       7. That the vehicle was repossessed by the Defendant on September 21, 2020, one day

before filing, however Defendant never released the vehicle despite the property belong to this

Federal estate.

       8. That attorneys for the debtor made numerous good faith attempts to recover this

property through the date of this filing. In fact, from September 24, 2020 forward, agents for

Plaintiff have diligently attempts recovery of the property from Defendant through phone and

written correspondence, however Defendant continually fails to respond or to comply with these

demands.

       9. That despite having knowledge of the bankruptcy filing and written legal demand on

this issue made by the Debtor’s attorneys, Defendant plainly refuses to turn over the vehicle,

property of a federal bankruptcy estate, to Plaintiff.

       10. That Defendant is in violation of 11 U.S.C. § 542(a) which provides that “an entity . .

. in possession, custody, or control, during the case, of property that the trustee may use, sell, or

lease . . . shall deliver to the trustee, and account for, such property or the value of such property,

unless such property is of inconsequential value or benefit to the estate.”

       11. That the 2017 Toyota Camry is part of the bankruptcy estate, has value, and is

subject to the automatic stay of proceedings pursuant to 11 U.S.C §362.

       12. That Defendant is in willful violation of the automatic stay by continuing to withhold

property of the estate.

       13. That Defendant should return the vehicle to Plaintiff, pay damages to the Plaintiff for

the lost use of the vehicle for each day the vehicle is withheld after Defendant had notice of the



                                                   2
  4:20-ap-01062 Doc#: 1 Filed: 10/05/20 Entered: 10/05/20 15:46:29 Page 3 of 3




bankruptcy filing, and pay Plaintiff’s attorney fees for bringing this action to protect Plaintiff’s

interests from willful violations of the automatic stay.

        WHEREFORE, Plaintiff prays for judgment against Defendant for possession of the

2017 Toyota Camry, judgment against Defendant for attorney’s fees, judgment for damages for

willful violation of the automatic stay, and for all other just and proper relief to which Plaintiff is

entitled.

                                                       RESPECTFULLY SUBMITTED,

                                                       /s/Brian C. Wilson
                                                       Attorney for the Debtor
                                                       PO Box 3098
                                                       Little Rock, AR 72203
                                                       Tel: (501) 753-3328

                                  CERTIFICATE OF MAILING

       I the undersigned, hereby certify that a copy of the foregoing Complaint has been mailed
to the following via United States Mail, postage prepaid this 1 st day of October 2018 to the
following:

        Chapter 13 Trustee
        (via electronic filing)


        Wells Fargo Auto
        1100 Corporate Center Drive
        Bldg. A, Floor 3
        Raleigh, NC 28607



        DATED: October 5, 2020                                 /s/Brian C. Wilson




                                                  3
